

114 S1254 IS: Families for Foster Youth Stamp Act of 2015
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1254IN THE SENATE OF THE UNITED STATESMay 7, 2015Mr. Grassley (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the issuance and sale of a semipostal by the United States Postal Service to support
			 effective programs targeted at improving permanency outcomes for youth in
			 foster care.
	
 1.Short titleThis Act may be cited as the Families for Foster Youth Stamp Act of 2015.
		2.Families for
			 foster youth semipostal
			(a)In
 generalIn order to increase funding for effective programs targeted at improving permanency outcomes for youth in foster care, the United States Postal Service shall, for a period of not less than 4 years, provide for the issuance and sale of a semipostal, in accordance with section 416 of title 39, United States Code, subject to subsection (b) of this section.
			(b)Disposition of
 amountsAny amounts becoming available from the sale of the semipostal under this Act shall be transferred to the Secretary of Health and Human Services for programs and activities authorized under section 203 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113) that specifically target improvement in permanency outcomes for youth in foster care through adoption, guardianship, or kinship care.
 (c)DefinitionIn this Act, the term semipostal has the meaning given that term in section 416 of title 39, United States Code.
 (d)LimitationFor purposes of section 416 of title 39, United States Code (including any regulation prescribed under subsection (e)(1)(C) of that section), the semipostal issued under this Act shall not apply to any limitation relating to whether more than 1 semipostal may be offered for sale at the same time.